Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of prior U.S. Patent No. 11,387,861. This is a statutory double patenting rejection.
Instant applicant
U.S. Patent No. 11,387,861
1. A second device in an ultra-wide band (UWB) system, comprising: 

a transceiver; and
 at least one processor configured to control the transceiver to:

 identify availability of UWB regulatory information indicated by a first device, 

transmit a request message for requesting UWB regulatory information to the first device based on the availability of the UWB regulatory information, and 


receive a response message including the UWB regulatory information from the first device in response to the request message, 

wherein the UWB regulatory information includes source information indicating a source of the UWB regulatory information, a country code, a time stamp of the UWB regulatory information, and a list of regulatory channel and power information element.
9. A second device in an ultra-wide band (UWB) system, comprising: 
a transceiver; and 
at least one processor configured to control the transceiver to:
 identify availability of UWB regulatory information indicated by a first device,
 transmit a request message for requesting UWB regulatory information to the first device based on the availability of the UWB regulatory information, and receive a response message including the UWB regulatory information from the first device in response to the request message, 
wherein the UWB regulatory information includes source information indicating a source of the UWB regulatory information, a country code, a time stamp of the UWB regulatory information, and a list of regulatory channel and power information element.





The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,387,861 in view of Jia et al (US 20070248114)(see IDS).
With regards to claim 1, U.S. Patent No. 11,387,861 claim 5 discloses all of the subject matter in claim 1 of instant application except for a second device in an Ultra-wide band (UWB) system, identify availability of UWB regulatory information indicated by a first device and transmit a request message.
However, Jia discloses in (paragraphs [0003], media access control for ultra-wide band communication [0071], a device may communicate (e.g., cooperate) with one or more other devices to determine the signaling parameters of other channels that are operating nearby- - - -a device may select channel parameters based on information the device obtains from other devices regarding the channel parameters of other channels defined in the system. In some cases, in conjunction with the association procedure, two or more devices may negotiate to select the channel parameters. Based on this information, the device may then select one or more unique parameters for any channel it is establishing such that interference with other channels is reduced or eliminated. In [0088], the devices have generated or obtained the selected channel parameters, the devices establish the ultra-wide band channel based on these parameters. For example, the devices may set up their respective transceivers to transmit and receive signals in accordance with the selected channel parameters. In [0105]). a state where a receiver is not aware of the parameters for a given channel, or where a receiver is not listening to the channel. Hence, this state may be a very low duty cycle state. To set up a channel at a receiver, a transmitter distributes the channel parameters during, for example, an association procedure or a discovery procedure. The corresponding change in state is represented by line 910 in FIG. 9.
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of U.S. Patent No. 11,387,861 as taught by Jia et al and include a second device in an Ultra-wide band (UWB) system, identify availability of UWB regulatory information indicated by a first device and transmit a request message.
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of U.S. Patent No. 11,387,861 as taught by Jia et al and include a second device in an Ultra-wide band (UWB) system, identify availability of UWB regulatory information indicated by a first device and transmit a request message with a reasonable expectation of success, thus coming up with applicant’s invention and for providing flexible and robust performance in a low-cost system with reduced power consumption (see Jia et al, [0008]). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mueck et al (US 20110103301) (see IDS) discloses in [0009] Information channels (such as Pilot Channels) are used in many prior art cellular mobile radio communication systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        November 15, 2022